Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (hereinafter referred to as the "Agreement") is made
and entered into as of the    1st       day of January, 2015 (“Effective Date”),
by and between OXYSURE SYSTEMS, INC., a corporation duly organized and existing
pursuant to the laws of the state of Delaware, (hereinafter referred to as "OSI"
or the “Company”), and JULIAN T. ROSS (hereinafter referred to as the
"Executive").

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to have the benefit of the Executive's efforts and
services;

 

WHEREAS, the Company recognizes that circumstances may arise which may cause
uncertainty of continued employment of the Executive without regard to the
Executive's competence or past contributions;

 

WHEREAS, such uncertainties may result in the loss of valuable services of the
Executive to the detriment of the Company and its shareholders;

 

WHEREAS, the Executive will be in a better position to consider the best
interests of the Company if the Executive is afforded reasonable security, as
provided in this Agreement, against altered conditions of employment which may
result from situations now unknown, and

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereto mutually covenant and
agree as follows:

 

1.            DEFINITIONS.  Whenever used in this Agreement, the following terms
shall have the meanings set forth below:

 

  (a) "Accrued Benefits" shall mean the amount payable not later than fifteen
(15) days following an applicable Termination Date and which shall be equal to
the sum of the following amounts:

 

  (i)   All salary earned or accrued through the Termination Date;

 

  (ii)   Reimbursement for any and all moneys advanced in connection with the
Executive's employment for pre-approved, reasonable and necessary expenses
incurred by the Executive through the Termination Date;

 

  (iii)   Any and all other cash benefits previously earned through the
Termination Date and deferred at the election of the Executive or pursuant to
any deferred compensation plans then in effect;

 

  (iv)   The full amount of any stated bonus payable to the Executive with
respect to the year in which termination occurs provided that the events
necessary to have earned said bonus have been achieved; and

 

  (v)   All other payments and benefits to which the Executive may be entitled
under the terms of any benefit plan of the Company.

 

  (b)  "Act" shall mean the Securities Exchange Act of 1934;

 

  (c) "Affiliate" shall have the same meaning as given to that term in Rule
12b-2 of Regulation 12B promulgated under the Act;

  

  (d) "Base Period Income" shall be an amount equal to the Executive's
annualized compensation calculated pursuant to section 6 herein for the initial
term of this agreement;

 

  (e)  "Board" shall mean the Board of Directors of the Company;

 



1

 

 

  (f) "Cause" shall mean any of the following:

 

  i.   The engaging by the Executive in illegal or fraudulent conduct, which
conduct is proven to be materially and demonstrably injurious to the Company as
determined by a vote of the majority of the Board members then in office;
provided, however that the Board has given the Executive advance notice of such
intent to terminate for Cause including the reasons therefor, together with a
reasonable opportunity for the Executive to appear with counsel before the Board
and to reply to such notice.

 

  ii.   A conviction of a felony, which the Board determines has a significant
adverse impact on the Company in the conduct of the Company’s business;

 

  iii.   Willful or grossly negligent failure by Executive to perform his duties
in a manner consistent with the Company’s best interests; or

 

  iv.   Willful violation by the Executive of the Company’s policies and
procedures.

 

  (g)  "Code" shall mean the Internal Revenue Code of 1986, as amended from time
to time;

 

  (h) “Consolidated Group” means and includes the Company, all of OSI’s current
or future subsidiaries and any other corporations or divisions thereof, which
are hereafter acquired by or consolidated with the OSI and which collectively
carry on the business of OSI, the Company or any part thereof.;

 

  (i)  "Notice of Termination" shall mean the notice described in Section 9
herein;

 

  (j) "Person" shall mean any individual, partnership, joint venture,
association, trust, corporation or other entity, other than an Executive benefit
plan of the Company or an entity organized, appointed or established pursuant to
the terms of any such benefit plan;

 

  (k) "Termination Date" shall mean, except as otherwise provided in Section 10
herein,

 

  (i)   The Executive's date of death;

 

  (ii)   Thirty (30) days after the delivery of the Notice of Termination if the
Executive's employment is terminated by the Executive voluntarily; and

 

  (iii)   Sixty (60) days after the delivery of the Notice of Termination if the
Executive's employment is terminated by the Company for any reason other than
Cause.

 

2.           EMPLOYMENT.

 

The Company hereby agrees to employ the Executive and the Executive hereby
agrees to serve the Company, on the terms and conditions set forth herein.

 

3.           TERM.

 

The employment of the Executive by the Company pursuant to the provisions of
this Agreement shall commence on the Effective Date and end on the One Thousand
Ninety Fifth (1,095th) day thereafter, unless sooner terminated as hereinafter
provided.

 



2

 

 

4.            POSITIONS AND DUTIES.

 

The Executive shall hold the position of Chairman & CEO of the Company. The
Executive shall also perform such duties as the Board shall direct and shall
serve in such additional capacities as set forth in Section 7 herein.  In
connection with the foregoing positions, the Executive shall have such duties,
responsibilities and authority as may from time to time be assigned to the
Executive by the Board.  The Executive shall devote substantially all of the
Executive's working time and efforts to the business and affairs of the Company.

 

5.            PLACE OF PERFORMANCE.

 

In connection with the Executive's employment by the Company, the Executive
shall be based at the principal Executive offices of the Company in North
Dallas, Texas, except for where travel is required, or where otherwise required
by the operations of the Company.

 

6.            COMPENSATION AND RELATED MATTERS.

 

  (a) Commencing on the Effective Date hereof, and during the Period of
Employment, the Company shall compensate the Executive in accordance
with Exhibit A hereto. The Company will also issue to the Executive options as
to the Common Stock of the Company as outlined in Exhibit A hereto.

 

  (b) During the term of the Executive's employment hereunder, the Executive
shall be entitled to receive prompt reimbursement for all pre-approved,
reasonable expenses incurred by the Executive in performing services hereunder,
including all business travel and reasonable business expenses while away from
home on business or at the request of and in the service of the Company,
provided that such expenses are incurred and accounted for in accordance with
the policies and procedures presently established by the Company and OSI or as
may be changed from time to time.

 

  (c)  The Executive shall also be entitled to all other benefits provided by
the Company to its general Executives.

 

7.            OFFICES.

 

The Executive agrees to serve without additional compensation, if elected or
appointed thereto, as a member of the Board of Directors of the Company, or any
subsidiary; provided, however, that the Executive is indemnified for serving in
any and all such capacities on a basis no less favorable than is currently
provided in the Company's bylaws, or otherwise.

 

8.            (a) TERMINATION FOR CAUSE.

 

If the Executive's employment with the Company is terminated by the Company for
Cause, subject to the procedures set forth in Section 9 herein, the Executive
shall be entitled to receive the Executive's Accrued Benefits as of the
Termination Date.  The Executive shall not be entitled to the receipt of any
Termination Payment.

 

                (b) TERMINATION NOT FOR CAUSE.

 

If the Company terminates the Executive for any reason other than Cause, then
the Executive shall be entitled to a Termination Payment equal to Twelve Months
Base Salary. Base Salary refers to Base Salary as defined in Exhibit A hereto.

 



3

 

 

9.            TERMINATION NOTICE AND PROCEDURE.

 

Any termination by the Company or the Executive of the Executive's employment
during the Employment Period shall be communicated by written Notice of
Termination to the Executive, if such Notice of Termination is delivered by the
Company, and to the Company, of such Notice of Termination is delivered by the
Executive, all in accordance with the following procedures:

 

  (a) The Notice of Termination shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances alleged to provide a basis for termination.

 

10.          NONDISCLOSURE OF PROPRIETARY INFORMATION.

 

  (a) For the purposes of this Paragraph 11, including all subparagraphs, “the
Company” shall mean the Company or OSI.  Recognizing that the Company is
presently engaged, and may hereafter continue to be engaged, in the research and
development of processes, the obtainment and sale of products or performance of
services, which involve experimental and inventive work and that the success of
its business depends upon the protection of the processes, products and services
by patent, copyright or by secrecy and that the Executive has had, or during the
course of his engagement may have, access to Proprietary Information, as
hereinafter defined, of the Company or other information and data of a secret or
proprietary nature of the Company which the Company wishes to keep confidential
and the Executive has furnished, or during the course of his engagement may
furnish, such information to the Company, the Executive agrees that (a)
"Proprietary Information" shall mean any and all methods, inventions,
improvements or discoveries, whether or not patentable or copyrightable, and any
other information of a similar nature related to the business of the Company
disclosed to the Executive or otherwise made known to him as a consequence  of
or through his engagement by the Company (including information originated by
the Executive) in any technological area previously developed by the Company or
developed, engaged in, or researched, by the Company during the term of the
Executive's engagement, including, but not limited to, trade secrets, processes,
products, formulae, apparatus, techniques, know-how, marketing plans, data,
improvements, strategies, forecasts, customer lists, and technical requirements
of customers, unless such information is in the public domain to such an extent
as to be readily available to competitors.

 

  (b) The Executive acknowledges that the Company has exclusive property rights
to all Proprietary Information and the Executive hereby assigns all rights he
might otherwise possess in any Proprietary Information to the Company. Except as
required in the performance of his duties to the Company or otherwise as
required by law, the Executive will not at any time during or after the term of
his engagement, which term shall include any time in which the Executive may be
retained by the Company as a consultant, directly or indirectly use,
communicate, disclose or disseminate any Proprietary Information or any other
information of a secret, proprietary, confidential or generally undisclosed
nature relating to the Company, its products, customers, processes and services,
including information relating to testing, research, development, manufacturing,
marketing and selling.

 

  (c) All documents, records, notebooks, notes, memoranda and similar
repositories of, or containing, Proprietary Information or any other information
of a secret, proprietary, confidential or generally undisclosed nature relating
to the Company or its operations and activities made or compiled by the
Executive at any time or made available to him prior to or during the term of
his engagement by the Company, including any and all copies thereof, shall be
the property of the Company, shall be held by him in trust solely for the
benefit of the Company, and shall be delivered to the Company by him on the
termination of his engagement or at any other time on the  request of the
Company.

 

  (d) The Executive will not assert any rights under any inventions, copyrights,
discoveries, concepts or ideas, or improvements thereof, or know-how related
thereto, as having been made or acquired by him prior to his being engaged by
the Company or during the term of his engagement if based on or otherwise
related to Proprietary Information.

 



4

 

 

11.          ASSIGNMENT OF INVENTIONS.

 

  (a) For purposes of this Paragraph 12, the term "Inventions" shall mean
discoveries, concepts, and ideas, whether patentable or copyrightable or not,
including but not limited to improvements, know-how, data, processes, methods,
formulae, and techniques, as well as improvements thereof or know-how related
thereto, concerning any past, present or prospective activities of the Company
which the Executive makes, discovers or conceives (whether or not during the
hours of his engagement or with the use of the Company's facilities, materials
or personnel), either solely or jointly with others during his engagement by the
Company or any affiliate and, if based on or related to Proprietary Information,
at any time after termination of such engagement.  All inventions shall be the
sole property of the Company, and Executive agrees to perform the provisions of
this paragraph 12 with respect thereto without the payment by the Company of any
royalty or any consideration therefor other than the regular compensation paid
to the Executive in the capacity of an Executive or consultants;

 

  (b) The Executive shall maintain written notebooks in which he shall set
forth, on a current basis, information as to all Inventions, describing in
detail the procedures employed and the results achieved as well as information
as to any studies or research projects undertaken on the Company's behalf.  The
written notebooks shall at all times be the property of the Company and shall be
surrendered to the Company upon termination of his engagement or, upon request
of the Company, at any time prior thereto.

 

  (c) The Executive shall apply, at the Company's request and expense, for
United States and foreign letters patent or copyrights as the Company shall
desire.

 

  (d) The Executive hereby assigns to the Company all of his rights to such
Inventions, and to applications for United States and/or foreign letters patent
or copyrights and to United States and/or foreign letters patent or copyrights
granted upon such Inventions.

 

  (e) The Executive shall acknowledge and deliver promptly to the Company,
without charge to the Company, but at its expense, such written instruments
(including applications and assignments) and do such other acts, such as giving
testimony in support of the Executive's inventorship, as may be necessary in the
opinion of the Company to obtain, maintain, extend, reissue and enforce United
States and/or foreign letters patent and copyrights relating to the Inventions
and to vest the entire right and title thereto in the Company or its
nominee.  The Executive acknowledges and agrees that any copyright developed or
conceived of by the Executive during the term of Executive's employment which is
related to the business of the Company shall be a "work for hire" under the
copyright law of the United States and other applicable jurisdictions.

 

  (f) The Executive represents that his performance of all the terms of this
Agreement and as an Executive of or consultant to the Company does not and will
not breach any trust prior to his employment by the Company.  The Executive
agrees not to enter into any agreement either written or oral in conflict
herewith and represents and agrees that he has not brought and will not bring
with him to the Company or use in the performance of his responsibilities at the
Company any materials or documents of a former  employer which are not generally
available to the public, unless he has obtained written authorization from the
former employer for their possession and use, a copy of which has been provided
to the Company.

 

  (g) No provisions of this Paragraph shall be deemed to limit the restrictions
applicable to the Executive under Paragraph 11.

 

12.          SHOP RIGHTS.

 

The Company shall also have the royalty-free right to use in its business, and
to make, use and sell products, processes and/or services derived from any
inventions, discoveries, concepts and ideas, whether or not patentable,
including but not limited to processes, methods, formulas and techniques, as
well as improvements thereof or know how related thereto, which are not within
the scope of Inventions as defined in Paragraph 12 but which are conceived or
made by the Executive during the period he is engaged by the Company or with the
use or assistance of the Company's facilities, materials or personnel.

 



5

 

 

13.          NON-COMPETE.

 

The Executive hereby agrees that during the term of this Agreement and for
twelve months (12) months following a termination for any reason, unless
otherwise specified in this agreement, shall not:

 

  (a) Within any jurisdiction or marketing area in the United States in which
the Company or any subsidiary thereof is doing business, own, manage, operate or
control any business of the engaged in catalytic oxygen generation.  For
purposes of this paragraph, ownership of securities of not in excess of five
percent (5%) of any class of securities of a public company shall not be
considered to be competition with OSI, or any subsidiary thereof; or

 

  (b) Within any jurisdiction or marketing area in the United States in which
the Consolidated Group or any member thereof is doing business, act as, or
become employed as, an officer, director, Executive, consultant or agent of any
business engaged in catalytic oxygen generation; or

 

  (c) Solicit any business that is the same as that of the Consolidated Group
for, or sell any products involving catalytic oxygen to, any company in the
United States, which is, as of the date hereof, a customer or client of the
Consolidated Group or any of its members, or was such a customer or client
thereof within two years prior to the date of this Agreement; or

 

  (d) Solicit the employment of, or hire any full time employee employed by the
Company or its subsidiaries as of the date of termination of this Agreement.

 

Restrictions Reasonable. Executive represents and agrees that the provisions
hereof are reasonable in order to protect the business and proprietary interests
of the Consolidated Group both as to the duration of time and any geographic
limitation therein provided, based on the present business, plans and prospects
of the Consolidated Group and the confidential and proprietary information to
which Executive has had and will have access, and that compliance with the
provisions hereof will not be unduly burdensome on him.  Executive represents
that prior to executing and delivering this agreement, he has reviewed the
provisions of this agreement with his attorney.

 

14.          REMEDIES AND INJUNCTIVE RELIEF

 

The Executive hereby acknowledges and agrees that a breach or threatened breach
by him or the non-performance of certain of the covenants or promises contained
herein by him may cause serious and irreparable harm to the Consolidated Group
and that any remedy at law, including any award of money damages, may be
inadequate.  Accordingly, Executive agrees and accepts that a threatened breach,
a breach or a violation of the provisions of this agreement by him shall entitle
the Company, as a matter of right, to an injunction issued by any court of
competent jurisdiction, restraining any further or continued breach or violation
of the provisions of this agreement.  Such right to an injunction shall be
cumulative and in addition to, and not in lieu of, any other remedies to which
the Company may be entitled. The Executive specifically acknowledges that the
requirement of the Consolidated Group or any member thereof to post a bond for
the issuance of a temporary restraining order or temporary injunction should be
waived.

 

15.          ATTORNEY’S FEES.

 

In the event that either party hereunder institutes any legal proceedings in
connection with its rights or obligations under this Agreement, the prevailing
party in such proceeding shall be entitled to recover from the other party, all
costs incurred in connection with such proceeding, including reasonable
attorneys' fees, together with interest thereon from the date of demand at the
rate of twelve percent (12%) per annum.

 

16.          SUCCESSORS.

 

This Agreement and all rights of the Executive shall inure to the benefit of and
be enforceable by the Executive's personal or legal representatives, estates,
executors, administrators, heirs and beneficiaries. In the event of the
Executive's death, all amounts payable to the Executive under this Agreement
shall be paid to the  Executive's surviving spouse, or the Executive's estate if
the Executive  dies without a surviving spouse.  This Agreement shall inure to
the benefit of, be binding upon and be enforceable by, any successor, surviving
or resulting corporation or other entity to which all or substantially all of
the business and assets of the Company shall be transferred whether by merger,
consolidation, transfer or sale.

 



6

 

 

17.          ENFORCEMENT.

 

The provisions of this Agreement shall be regarded as divisible, and if any of
said provisions or any part hereof are declared invalid or unenforceable by a
court of competent jurisdiction, the validity and enforceability of the
remainder of such provisions or parts hereof and the applicability thereof shall
not be affected thereby.

 

18.          AMENDMENT OR TERMINATION.

 

This Agreement may be amended, superseded, canceled, renewed or extended, and
the terms hereof may be waived, only by written instrument signed by the parties
or, in the case of a waiver, by the party waiving compliance. No delay on the
part of any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof.  Nor shall any waiver on the part of any party of
any such right, power or privilege, nor any single or partial exercise of any
such right, power or privilege, preclude any further exercise thereof or the
exercise of any other such right, power or privilege. This Agreement replaces
that certain fifth amended employment agreement between the Company and
Executive dated January 15, 2010 and ending on January 15, 2015.

 

19.          SEVERABILITY.

 

The provisions of paragraphs 11, 12, 13 and 14 shall survive termination of this
Agreement.

 

20.          ENTIRE AGREEMENT.

 

This Agreement sets forth the entire agreement between the Executive and the
Company with respect to the subject matter hereof, and supersedes all prior oral
or written agreements, negotiations, commitments and understandings with respect
thereto.  Each party to this Agreement acknowledges that no representations,
inducements, or agreements, oral or otherwise, have been made by any party, or
anyone acting on behalf of any party, which are not embodied herein, and no
other agreement, statement or promise not contained in this Agreement shall be
valid or binding.  The parties hereto have had an opportunity to consult with
their respective attorneys concerning the meaning and the import of this
Agreement and each has read this Agreement, as signified by his/their signatures
below, and are executing the same for the purposes and consideration herein
expressed.

 

21.          GOVERNING LAW.

 

This Agreement and the Executive's and Company's respective rights and
obligations hereunder shall be governed by and construed in accordance with the
laws of the State of Texas applicable to agreements made and to be performed
entirely within such State without giving effect to the provisions, principles,
or policies thereof relating to choice or conflict laws, except to the extent
that Federal law may apply.

 

22.          NOTICE.

 

Any notice or other communication required or permitted hereunder shall be
deemed given if in writing and delivered personally, or sent by certified,
registered or express mail, postage prepaid.  Any such notice shall be deemed
given when so delivered personally or sent by overnight air courier or, if
mailed, two days after the date of deposit in the United States mails, as
follows:

 

if to OSI:

 

Board of Directors

OxySure® Systems, Inc.

10880 John W. Elliott Road

Suite 600

Frisco, TX  75033

 

if to the Executive:

 

Mr. Julian T. Ross

6912 Stony Hill Road

McKinney, TX 75070

 



7

 

 

Any party may be given notice in accordance with this Section to the other
parties designate another address or person for receipt of notices by such party
hereunder. All notices must require the signature of an accepting party.

 

23.          BINDING EFFECT: NO ASSIGNMENT.

 

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and legal representatives.  This Agreement and any
rights hereunder are not assignable except by operation of law or by OSI to any
of its subsidiaries or affiliates.  Any other purported assignment shall be null
and void.

 

24.          VARIATIONS IN PRONOUNS.

 

Wherever the context shall so require, all words herein in the male gender shall
be deemed to include the female or neuter gender and vice versa, all singular
words shall include the plural, and all plural words shall include the
singular.  All pronouns and any variations thereof refer to the masculine,
feminine or neuter, singular or plural, as the context may require.

 

25.          REPRESENTATION BY COUNSEL

 

Intentionally omitted.

 

26.          PRESUMPTION AGAINST SCRIVENER

 

Each party waives the presumption that this Agreement is presumed to be in favor
of the party which did not prepare it, in case of a dispute as to
interpretation.

 

27.          CAPACITY

 

Each party represents and warrants that he has the authority to enter into this
Agreement either on his own behalf or in an official capacity on behalf of a
corporate party.

 

28.          OTHER INSTRUMENTS

 

The Parties hereto covenant and agree that they will execute such other and
further instruments and documents as are or may become necessary or convenient
to effectuate and carry out the business obligations and duties created by this
Agreement.

 



8

 

 

29.          NO WAIVER.

 

No waiver by either party at any time of any breach by the other party of, or
compliance with, any condition or provision of this Agreement to be performed by
the other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or any prior or subsequent time.

 

30.          HEADINGS.

 

The headings used in this Agreement are for administrative purposes only and do
not constitute substantive matter to be considered in construing the terms and
shall not affect the interpretation of this Agreement.

 

31.          COUNTERPARTS.

 

This Agreement may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.  Each
counterpart may consist of a number of copies hereof each signed by less than
all, but together signed by all of the parties hereto.

 

IN WITNESS WHEREOF, the Company, has caused this Agreement to be executed by its
duly authorized officer, and the Executive has executed this Agreement, on the
date and year first above written.

 

OXYSURE SYSTEMS, INC.

 

/s/ Vicki Jones   Ms. Vicki Jones, Director       /s/ Jeremy M. Jones   Mr.
Jeremy M. Jones, Director       /s/ Julian T. Ross   Mr. Julian T. Ross,
Executive  

 



9

 

 

Exhibit A

 

To the Employment Agreement by and between OxySure Systems, Inc. and

Julian T. Ross

Dated January 1, 2015

 

(1)  Stock Options, Restricted Stock Units

 

(a) Stock Options: Subject to SEC regulations and the provisions of (1) (a)-(b)
herein, the Executive shall be issued with Options (the “Option”) as to the
Common Stock of OxySure Systems, Inc. (“OSI” or the “Company”) pursuant to the
Company’s Voting Stock Option Plan, which Options shall become vested and
exercisable in accordance with the following table.

 

Issue Condition  Option
Value   Exercise
Price  Annual Option Value; Vesting Monthly  $200,000   $market 

 

Where/if applicable, option grants will be prorated for partial periods.

 

(b) Restricted Stock Units: (i) Base Restricted Stock Units (“RSUs”): $100,000
per year; Up to an additional $200,000 per year at the Board’s sole and absolute
discretion. (ii) Performance Restricted Stock Units: 150,000 units subject to
achieving both positive net earnings and positive EBITDA for a 6 month period
(one time issuance).

 

(c) Acceleration Upon Change of Control: The Executive shall enjoy full
acceleration of all unvested Options and RSUs hereunder if terminated by the
acquirer upon a Change of Control event (as described in the Company’s Voting
Stock Option Plan).

 

(b) Dilution: There shall be no upward adjustments made to Options granted
hereunder upon future stock issuances or option issuances by the Company.

 

If any of these terms outlined in this §1 conflict with any terms in any other
agreements, then the terms outlined in this Exhibit A shall prevail.

 

(2)  Salary, Bonus and Benefits

 

(a) Base Salary: Base Salary shall be $275,000 per annum. Escalating at a
percentage set at the end of each year by the Board. Base Salary will increase
to $300,000 upon closing of a 20% accretive acquisition.

 

(b) Annual Bonus: 40% of Base Salary, provided that:

 

a. 30% of Bonus is subject to achievement of MBOs determined by the Board

b. 70% of Bonus is subject to achievement of financial performance metrics set
by the Board (e.g., Revenue or Revenue Growth, Stock Price, and so forth ).

 

(c) Executive Benefits:

 

Participation in OSI benefits established for senior management from time to
time, such as for example, 401(k), health insurance, key man insurance, etc. PTO
shall be 4 weeks per annum.

 

(d) Travel: All pre-approved travel expenses reasonably incurred are reimbursed.

 

(e) Severance Provisions: If the Executive is terminated subsequent to the
Effective Date by the Company for anything other than cause, then the Executive
shall receive a severance (“Severance”) in an amount equal to 12 months’ Base
Salary.

 

(f) Reimbursement of Salary Relinquishment: A one-time payment of $135,000 as
recoupment of 3 quarters of salary relinquishment, subject to free cash
availability.

 

 

10



 

